 Case 2:17-cv-00131-RJJ-MV ECF No. 86, PageID.756 Filed 02/26/21 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

JULIUS C. CLARKWILLIS,

        Plaintiff,
                                                  File no: 2:17-CV-131
v.
                                                  HON. ROBERT J. JONKER
STEVE ADAMSON,

        Defendant.
                                    /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on February 5, 2021 (ECF No. 84).                       The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

' 636(b)(1)(C).1

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 84) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant Adamson’s motion for summary

judgment (ECF No. 76) is GRANTED, and this matter is DISMISSED for Plaintiff’s failure to

properly exhaust his grievance remedies.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        IT IS FURTHER ORDERED that Plaintiff is denied a certificate of appealability

        The Court discerns no good-faith basis for appeal of this matter. See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:    February 26, 2021                        /s/ Robert J. Jonker
                                                  ROBERT J. JONKER
                                                  CHIEF UNITED STATES DISTRICT JUDGE


1 The Report and Recommendation was returned to the Court marked “Return to Sender. Not Deliverable as
Addressed.” A check of the MDOC website indicates Plaintiff was paroled on November 24, 2020. No forwarding
address was provided by Plaintiff.
